This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JAMES S. BLEDSOE,

 3          Petitioner-Appellee,

 4 v.                                             No. 33,745

 5 TERI KELSON-BLEDSOE,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Karen L. Parsons, District Judge

 9 John D. Wheeler & Associates, P.C.
10 Gail W. Brownfield
11 Alamogordo, NM

12 for Appellee

13 Clayton S. Hightower
14 Roswell, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18   {1}    Summary affirmance was proposed for the reasons stated in the calendar notice.

19 No memorandum opposing summary affirmance has been filed, and the time for doing

20 so has expired. AFFIRMED.
1   {2}   IT IS SO ORDERED.


2
3                             CYNTHIA A. FRY, Judge

4 WE CONCUR:


5
6 RODERICK T. KENNEDY, Chief Judge



7
8 LINDA M. VANZI, Judge




                                2